Citation Nr: 1010589	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the left lower extremity claimed as secondary to service-
connected lumbosacral strain. 

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1989 to October 1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2003 
and August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

In February 2008 the Board remanded the Veteran's claims for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in October 2009 
by the VA Appeals Management Center (AMC), which continued 
the denial of the claims.  The case is once again before the 
Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the case 
must be remanded for further evidentiary development. 

In the February 2008 remand, the Board requested the AMC 
obtain a medical nexus opinion which addressed whether it is 
at least as likely as not (whether there is a 50 percent or 
greater probability) that the Veteran's radiculopathy began 
during service or is related to some incident of service.  It 
was further requested that the reviewing physician render an 
opinion as to whether Veteran's service-connected low back 
strain has caused or aggravated his herniated disc at L4-L5 
or has in any way caused or aggravated his left leg 
radiculopathy.  Finally, the Board stated that the reviewing 
physician should specifically state that the Veteran's claims 
folder has been reviewed, to include an acknowledgement of 
the April 12, 2005 VA examination report which indicated that 
the Veteran's "lumbosacral strain symptoms while in service 
are related to his current lumbosacral symptoms and 
radiculopathy." 

The record reflects that a VA neurological opinion was 
obtained in September 2008.  While the opinion stated that 
the Veteran's claims folder was reviewed, the physician did 
not specifically acknowledge the April 2005 VA examination 
report as requested by the Board.  In fact, the reviewing 
physician did not discuss or reference any treatment records 
or examination reports after May 2003.  

Furthermore, while the September 2008 medical opinion stated 
that the Veteran did not have radiculopathy due to the 
absence of left leg weakness, reflex changes, sensory 
changes, straight leg abnormalities, or an altered gait, the 
VA physician did not comment on the diagnosis of 
radiculopathy contained in the above-mentioned April 2005 VA 
examination report, or the Veteran's multiple complaints of 
left leg numbness which cause him to fall.  See, e.g., a 
November 2007 treatment record. 

In short, the September 2008 VA physician failed to properly 
explain his findings in light of the evidence of record which 
includes a diagnosis of radiculopathy and radicular type 
symptoms.  The Board therefore finds the September 2008 
medical opinion inadequate.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.

Consideration by the Board of entitlement to a rating in 
excess of 20 percent for low back strain is deferred until 
the matter discussed directly above is resolved, since the 
level of disability found and the applicable rating criteria 
will be affected by the outcome of the Veteran's service 
connection claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (in effect from September 26, 2003). See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (regarding claims that are 
"inextricably intertwined"). In considering this increased 
rating claim, any additional relevant records of continuing 
treatment would be useful.

Accordingly, the case is REMANDED for the following action:

1. VBA should schedule the Veteran for a 
VA neurologic examination to provide an 
opinion, with supporting rationale, 
following review of the Veteran's VA 
claims folder, and clinical examination of 
the Veteran, as to: 

(A) Whether the Veteran has radiculopathy 
of the either lower extremity.  If 
radiculopathy is found not to exist, the 
reviewing examiner should specifically 
reconcile the Veteran's complaints of 
radiating pain and paresthesias as well as 
the two April 2005 VA examinations which 
diagnose the Veteran with radiculopathy 
and radicular-type symptoms. 

(B) If radiculopathy is found to exist, 
the examiner should comment on whether it 
is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that this disability began 
during service or is related to some 
incident of service.  The opinion provided 
should be reconciled with the two April 
2005 VA examination opinions.

(C) If the reviewing examiner finds that 
the Veteran's radiculopathy is not related 
to service, an opinion should be provided 
as to whether it is at least as likely as 
not that the Veteran's service-connected 
low back strain has caused or aggravated 
(a chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) his radiculopathy.

(D) Regardless of the answers to the above 
questions, the examiner should provide an 
opinion as to whether the Veteran's 
service-connected low back strain has 
caused or aggravated his herniated disc at 
L4-L5. 

2.  VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


